Citation Nr: 0333970	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  01-06 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether the appellant can be recognized as the veteran's 
surviving spouse.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's son


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1941 to October 1945.  
He died in January 1997.  The appellant has applied for VA 
benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  That decision denied service connection for 
the cause of the veteran's death, including entitlement to 
DIC benefits under the provisions of 38 U.S.C.A. § 1318.  

The Board notes that a VA Form 21-534 was received in 
September 1997.  The record does not reflect that the RO has 
considered the appellant's claim for accrued benefits or her 
claim for death pension benefits.  Those claims are referred 
to the RO for appropriate action.  

The issue of service connection for the cause of the 
veteran's death will be addressed in the Remand that follows 
this decision.  

In February 2003, the appellant and her son testified at a 
personal hearing before the undersigned Veterans Law Judge in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran married the appellant in August 1946; they 
were divorced in August 1984.  

2.  The veteran remarried the appellant on January [redacted], 1997.  
He died on January [redacted], 1997.  

3.  The evidence shows that four children were born of the 
veteran and the appellant during their first marriage.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse are met.  38 C.F.R. §§ 3.50, 3.54 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the appellant of evidence and information 
necessary to substantiate her claims and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder does not reveal that the RO has 
complied with the new statutory and regulatory provisions.  
However, in light of action taken herein, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

Analysis

Initially, a May 1997 rating decision denied service 
connection for the cause of the veteran's death and also 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  The Board notes that, following the May 
1997 rating decision, a VA Form 21-534 was received in 
September 1997.  No further action was taken at that time.  
In February 2000, the appellant submitted a document which 
the RO apparently construed as another claim.  A statement of 
the case was furnished the appellant in August 2001 and a 
supplemental statement of the case was mailed in May 2002.  
Each of those documents determined that the appellant was not 
the veteran's surviving spouse, for purposes of VA death 
compensation benefits.  

The Board finds, however, that the VA Form 21-534 that was 
received in September 1997 should be construed as a notice of 
disagreement with the May 1997 decision.  This finding 
comports with the RO's subsequent issuance of a statement of 
the case and a supplemental statement of the case without a 
formal rating decision on the issue of recognition of the 
appellant as the veteran's surviving spouse.  

Because the appellant's status as the veteran's surviving 
spouse is a threshold matter for payment of DIC benefits and 
because the statement of the case and supplemental statement 
of the case specifically denied her appeal on that basis, 
without further considering the issue of service connection 
for the cause of the veteran's death, the Board will consider 
only the issue relating to recognition as the veteran's 
surviving spouse in this decision.  However, in light of 
action taken herein, the other issues will be addressed in 
the Remand that follows this decision.  

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  
38 U.S.C.A. § 1310(a) (West 2002).  

Dependency and indemnity compensation payable under 38 
U.S.C.A. § 1310(a) may be paid to the surviving spouse of a 
veteran who died on or after January 1, 1957, who was married 
to the veteran (1) before the expiration of 15 years after 
the termination of the period of service in which the injury 
or disease causing the death of the veteran was incurred or 
aggravated, or (2) for 1 year or more, or (3) for any period 
of time if a child was born of the marriage, or was born to 
them before the marriage.  38 C.F.R. § 3.54.  

"Surviving spouse" means a person of the opposite sex who 
was the spouse of the veteran at the time of the veteran's 
death and (1) who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse; and (2) except as provided in § 3.55, has not 
remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite 
sex and held himself or herself out openly to the public to 
be the spouse of such other person.  38 C.F.R. § 3.50(b).  

The record shows that the veteran and the appellant were 
married in August 1946 and that they were divorced in 
February 1984.  The veteran married another woman in August 
1984; she died in July 1991.  The veteran then remarried the 
appellant on January [redacted], 1997.  The veteran died on January 
[redacted], 1997.  The record also contains birth certificates for 
three individuals, with birthdates from April 1947 to January 
1966, each of which lists the veteran and the appellant as 
the individual's parents.  Also of record is a death 
certificate for another individual, who was born in November 
1952 and died in December 1995, that also lists the veteran 
and the appellant as his parents.  

The pertinent statutory provisions state only that benefits 
may be payable to the veteran's "surviving spouse."  The 
regulations set forth above provide a definition of 
"surviving spouse."  There is no evidence that the 
appellant did not live with the veteran continuously from the 
date of their second marriage to the date of his death or 
that, subsequent to his death, she has lived with another 
person of the opposite sex and held herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. 
§ 3.50.  Thus, the exclusionary provisions of § 3.50(b) do 
not apply to this case.  

Another regulation, 38 C.F.R. § 3.54, further defines 
"surviving spouse" for purposes of payment of DIC benefits.  
The first criterion of that section is not relevant to this 
case, since the veteran died more than 15 years after his 
separation from service.  The second criterion of § 3.54 is 
not met, however, since the veteran and the appellant were 
married for only 5 days prior to his death.  Nevertheless, 
that fact does not end our analysis.  The criteria of § 3.54 
are disjunctive, meaning that only one need be met for 
purposes of establishing eligibility for payment of DIC 
benefits.  

However, the RO, in the May 2002 supplemental statement of 
the case, having noted the above evidence, denied the 
appellant recognition as the veteran's surviving spouse 
specifically on the basis that, "There is no evidence of a 
child born of the relationship prior to or during the second 
marriage."  (Emphasis in the original.)  The RO does not set 
forth the rationale for the determination.  

While the regulations do prescribe certain criteria for 
qualification of an individual as a "child," there is no 
indication that the criteria of 38 C.F.R. § 3.57 (2003) 
(generally, that the individual is under the age of 18 years 
of age, is under the age of 23 and still in school, or became 
permanently incapable of self-support before reaching 18) are 
applicable to the instant determination.  The Board finds 
that the use of the term "child" in § 3.54 should be read 
to mean the more general "offspring," rather than as 
defined in § 3.57.  

It seems clear that the intent of the third criterion of 
§ 3.54 is to provide another indication of a lasting 
relationship between the veteran and the spouse-showing that 
the marriage was undertaken for its own sake, rather than 
merely to attain eligibility for VA benefits.  The intentions 
of a veteran and his or her spouse in any given instance-
this case, in particular-may not truly be ascertainable.  
Nevertheless, the Board is bound to apply the law and 
regulations as they are written.  

In this case, § 3.54 states that DIC may be paid to the 
surviving spouse of a veteran who was married to the veteran 
for any period of time if a child was born of the marriage, 
or was born to them before the marriage.  The record clearly 
shows that the appellant and the veteran had several children 
during their first marriage-children born to them before the 
marriage in question.  

Moreover, the Board is unable to identify any regulation or 
other provision which would prohibit recognition of the 
validity of the second marriage between the veteran and the 
appellant because of their previous divorce and the veteran's 
subsequent marriage to another woman who died prior to their 
second marriage.  

The Board finds that, although the veteran and the appellant 
were married for less than one year prior to his death, 
children were born of them prior to their second marriage.  

Therefore, the Board concludes that the criteria for 
recognition of the appellant as the surviving spouse of the 
veteran have been met.  To this extent, the appeal is 
granted.  


ORDER

The appellant is recognized as the veteran's surviving spouse 
for purposes of VA death benefits.  


REMAND

Although the May 1997 rating decision denied entitlement to 
service connection for the cause of the veteran's death and 
also entitlement to DIC benefits under 38 U.S.C.A. § 1318, 
the statement of the case and supplemental statement of the 
case did not provide her with the law and regulations 
governing DIC benefits under either 38 U.S.C.A. § 1310 or 
§ 1318.  In light of the Board's action herein, the RO should 
again consider the appellant's claim for DIC benefits, as 
well as her claims for accrued benefits and death pension.  
If her claim remains denied, she and her accredited 
representative should be furnished with the pertinent law and 
regulations.  

In addition, the record does not reflect that the RO has 
provided the appellant with any notice as to the evidence 
that is necessary to establish her claim, as required by the 
VCAA.  On Remand, the RO will have an opportunity to cure 
that procedural defect.  

Further, the record shows that the veteran died in a private 
facility and the file does not contain the records of that 
hospitalization.  Those records should be requested and 
considered.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A, §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  The appellant should be notified 
as to the specific types of evidence that are 
needed to establish her claim for DIC.  In 
particular, the RO must ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and 
any other applicable legal precedent. 

2.  The appellant should be requested to 
provide the names and addresses of all health 
care providers who treated the veteran for 
any disorder after July 1995, and the 
approximate dates of such treatment.  The RO 
should request the records of any treatment 
identified by the appellant, in particular 
the records of the veteran's last 
hospitalization in January 1997 at Union 
Hospital, Lynn, Massachusetts.  All records 
so obtained should be associated with the 
claims file.  

3.  After ensuring compliance with the VCAA 
and upon completion of any necessary 
development of the record, the RO should 
again consider the appellant's claim, 
including review of all evidence obtained 
since the supplemental statement of the case 
in May 2002.  If any action taken remains 
adverse to the appellant, she and her 
accredited representative should be furnished 
a supplemental statement of the case and 
should be afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



